In re Exxon Corporation; — Plaintiffs); applying for supervisory and/or remedial writs; Parish of East Baton Rouge, 19th Judicial District Court, Div. “A”, No. 397,930; to the Court of Appeal, First Circuit, Nos. CW94 1892, CW94 2149.
The writ application filed by Exxon Corporation is granted with order. A party’s right to discovery under the Code of Civil Procedure must be balanced against the prohibition against oppressive and burdensome discovery. There are numerous defendants in this matter and it was an abuse of the trial court’s discretion to limit Exxon’s discovery to one defendant selected by the defendants. However, discovery must not be burdensome or oppressive. To preserve Exxon’s right to meaningful discovery and to protect defendants from oppressive and burdensome discovery, we grant Exxon’s writ application and order that Exxon be allowed to obtain discovery from five “London Market” defendants of Exxon’s choice.
VICTORY, J., not on panel.